DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Information Disclosure Statements (IDS)s submitted on 04/13/2020 and 12/07/2020 have been entered and fully considered by the examiner.

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites: “the target organ is a heart and the (delete?) feature”  which should instead read : “the target organ is a heart and the feature”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because in claim 15, the claim is directed towards a computer product including a “computer readable storage medium having program instructions embodied therewith” which incorporates both transitory and non-transitory types of 
The applicant is advised to limit the type of the product to contain only non-transitory types of medium to overcome the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claims 1, 8 and 15 recite the limitation “the first sequence of the workflow”. there is insufficient antecedent basis for this limitation in the claim. Further, it is not clear what the claim intends by this limitation. what is the first sequence? which workflow are we referring to? for the purposes of examination, it is assumed that the first sequence of the workflow is referring to the imaging of the patient.
Claim 13 recites the limitation "the (delete?) feature" in “the (delete?) feature is a stenotic valve velocity”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7, 9-14, and 16-20 depend upon claims 1, 8, and 15 and are therefore considered to be indefinite as well due to their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Duggirala et al. (U.S. Patent No. 7,244,230) hereinafter “Duggirala”.
Regarding claims 1 and 15, Duggirala discloses an ultrasound guidance dynamic mode switching method [see abstract of Duggirala] comprising/ a computer program product for ultrasound guidance dynamic mode switching, the computer program product including a computer readable storage medium including instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method [see column 6, lines 58-65 disclosing an algorithm to the method stored on the memory 20] including: 
selecting [act 30; see FIG. 1 and 3] a predetermined ultrasound diagnostic procedure [a heart scan; see column 9, lines 20-25] in memory [element 20] of an ultrasound diagnostic computing system [element 10] [see FIGs. 1 and 3 and column 4, lines 38-50, and column 9, lines 20-40]; 
identifying [act 30] an operating mode of the ultrasound diagnostic computing system for a first sequence of views stored in the memory as a workflow in correspondence to the selected procedure; [see column 9, lines 41-65; either the user or the system choose the mode, probe type and scan parameters appropriate for the type of scan selected.]
placing the ultrasound diagnostic computing system in the identified operating mode and acquiring imagery [act 32] of a target organ utilizing the computing system in association with the views of the first sequence of the workflow; [see column 10, liens 23-54 discloses imaging the patient which is the first sequence of the workflow of the claim (see indefinite rejection above) ]
detecting [act 36] in the acquired imagery, a feature [a diseased tissue; see column 13, lines 60-67 disclosing identifying a disease associated with the tissue under analysis] of the target organ [heart] mapped to a different operating mode [further modes of acquisition; act 42] of the ultrasound diagnostic computing system [see FIGs. 1 and 3, acts 26 and 42 and column 13, lines 56-67 and column 17, lines 27-50 disclosing that depending on the analysis of the feature, further modes of imaging might be recommended.]; and, 
responsive to the detection, displaying a recommendation in a display of the ultrasound diagnostic computing system to change operating modes of the ultrasound diagnostic computing system, [see FIGS. 1-4, act 42, column 17, lines 23-25 disclosing that the recommendations are displayed in a box at 56]
placing the ultrasound diagnostic computing system into the different operating mode mapped to the feature [see claim 2], and acquiring additional imagery of the target organ utilizing the ultrasound diagnostic computing system in association with a different sequence of additional views of a different workflow. [see column 19, lines 40-60 and claims 2 and 3]
Regarding claims 2, and 16, Duggirala further discloses displaying a recommendation [56 is FIG. 4] in a display [display 14] of the ultrasound diagnostic computing system to change operating modes, comprises:
 identifying a measurement to be performed based upon detecting in the acquired imagery, [a diseased tissue] of the target organ [heart] that requires a measurement using a different operating mode of the ultrasound diagnostic computing system [Figs. 3 and 4, act 42;  column 17, lines 36-50]; and, 
[see Claims 2 and 3, and column 19, lines 40-60 disclosing that the system selects the operation mode] and, 
displaying a recommendation to change to the different operating mode in the display of the 153797-011U Patent Applicationultrasound diagnostic computing system. [see FIGS. 1-4, act 42, column 17, lines 23-25 disclosing that the recommendations are displayed in a box at 56]
Regarding claims 3 and 17, Duggirala further discloses that the identified operating mode is an operating mode selected from the group consisting of a two-dimensional ultrasound mode and a three-dimensional operating mode.[see column 9, lines 56-65 disclosing B-mode ultrasound imaging which is a 2D imaging modality and 3D ultrasound imaging]

Regarding claim 8, Duggirala discloses a data processing system [see FIG. 1 and abstract] configured for ultrasound guidance dynamic mode switching method [see column 3, lines 16-23] comprising: 
a computer [system 10] with memory [memory 20] and at least one processor [processor 18]; 
a display [display 14]  to the computer [see FIGs. 1-2 and column 4, lines 38-50];
 image generation circuitry [image server 18] coupled to the computer and the display[see FIGs. 1-2 and column 4, lines 38-50];
 an ultrasound imaging probe comprising a transducer connected to the image generation circuitry [FIG. 1-2 and column 4, line 51-column 5, line 3]; and,
 an ultrasound guidance dynamic progression module executing in the memory of the computer, the module comprising program code enabled upon execution by the processor of the computer [see column 6, lines 58-65 disclosing an algorithm to the method stored on the memory 20]  to perform: 
[act 30] a predetermined ultrasound diagnostic procedure [a heart scan] in memory [element 20] of an ultrasound diagnostic computing system [element 10] [see FIGs. 1 and 3 and column 4, lines 38-50, and column 9, lines 20-40]; 
identifying [act 30] an operating mode of the ultrasound diagnostic computing system for a first sequence of views stored in the memory as a workflow in correspondence to the selected procedure; [see column 9, lines 41-65; either the user or the system choose the mode, probe type and scan parameters appropriate for the type of scan selected.]
placing the ultrasound diagnostic computing system in the identified operating mode and acquiring imagery [act 32] of a target organ utilizing the computing system in association with the views of the first sequence of the workflow; [see column 10, liens 23-54]
detecting [act 36] in the acquired imagery, a feature [a diseased tissue] of the target organ [heart] mapped to a different operating mode [further modes of acquisition; act 42] of the ultrasound diagnostic computing system [see FIGs. 1 and 3, acts 26 and 42 and column 13, lines 56-67 and column 17, lines 27-50 disclosing that depending on the analysis of the feature, further modes of imaging might be recommended.]; and, 
responsive to the detection, displaying a recommendation in a display of the ultrasound diagnostic computing system to change operating modes of the ultrasound diagnostic computing system, [see FIGS. 1-4, act 42, column 17, lines 23-25 disclosing that the recommendations are displayed in a box at 56]
placing the ultrasound diagnostic computing system into the different operating mode mapped to the feature [see claim 2], and acquiring additional imagery of the target organ utilizing the ultrasound diagnostic computing system in association with a different sequence of additional views of a different workflow. [see column 19, lines 40-60 and claims 2 and 3]

claim 9, Duggirala further discloses displaying a recommendation [56 is FIG. 4] in a display [display 14] of the ultrasound diagnostic computing system to change operating modes, comprises:
 identifying a measurement to be performed based upon detecting in the acquired imagery, [a diseased tissue] of the target organ [heart] that requires a measurement using a different operating mode of the ultrasound diagnostic computing system [Figs. 3 and 4, act 42;  column 17, lines 36-50]; and, 
selecting the different operating mode as a substitute for the identified operating mode in order to perform the measurement; [see Claims 2 and 3, and column 19, lines 40-60 disclosing that the system selects the operation mode] and, 
displaying a recommendation to change to the different operating mode in the display of the 153797-011U Patent Applicationultrasound diagnostic computing system. [see FIGS. 1-4, act 42, column 17, lines 23-25 disclosing that the recommendations are displayed in a box at 56]

Regarding claim 10, Duggirala further discloses that the identified operating mode is an operating mode selected from the group consisting of a two-dimensional ultrasound mode and a three-dimensional operating mode.[see column 9, lines 56-65 disclosing B-mode ultrasound imaging which is a 2D imaging modality and 3D ultrasound imaging]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Duggirala et al. (U.S. Patent No. 7,244,230) hereinafter “Duggirala” in view of Vezina (U.S. Patent No. 8,348,847) hereinafter “Vezina”
Regarding claims 4, 11,and 18, Duggirala discloses the limitations of claims 1, 8, and 15 above [see rejection of claims 1, 8, and 15] 
Duggirala does not disclose that the different operating mode is a non-imaging continuous wave (CW) ultrasound mode.  
[see abstract of Vezina], further discloses that the different operating mode is a non-imaging continuous wave (CW) ultrasound mode. [see FIG. 34, column 20, lines 11-25 of Vezina
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the different operating mode of Duggirala and make it a non-imaging continuous wave (CW) ultrasound mode according to the teachings of Vezina in order to measure the velocity of red cells in the aortic valve and evaluate the aortic valve stenosis as well [see FIG. 34, column 20, lines 11-25 of Vezina]. Doing so would have been improving similar devices in the same way by providing a new operating mode for the device for additional evaluation of the heart resulting in more accurate diagnosis.

Regarding claims 5, 12, and 19, Duggirala discloses the limitations of claims 1, 8, and 15 above [see rejection of claims 1, 8, and 15]
Duggirala does not discloses that the different operating mode is a Doppler ultrasound mode. 
Vezina further discloses that the different operating mode is a Doppler ultrasound mode.  [see FIG. 34, column 20, lines 11-25 of Vezina]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the different operating mode of Duggirala and make it a Doppler ultrasound mode according to the teachings of Vezina in order to enable evolution of aortic valve stenosis [see column 20, lines 11-25 of Vezina]. Doing so would have been improving similar devices in the same way by providing a new operating mode for the ultrasound system for additional evaluation of the heart resulting in more accurate diagnosis.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duggirala et al. (U.S. Patent No. 7,244,230) hereinafter “Duggirala” in view of Keidar (U.S. Pub. No. 2019/0142363) hereinafter “Keidar”.
Regarding claims 6, 13, and 20, Duggirala discloses the limitations of claims 1, 8, and 15 above [see rejection of claims 1, 8, and 15]
Duggirala further discloses that the target organ is a heart and the feature is a disease of the heart.[ see figs. 1, 3, act 32,and column 9, lines 20-40 of Duggirala]
Duggirala however, does not discloses that the feature is a stenotic valve velocity that exceeds a threshold rate.  
Keidar, directed towards ultrasound assessment of a heart [see abstract of Keidar] further discloses that the feature is a stenotic valve velocity that exceeds a threshold value.[see FIG. 1, and 4B and [0-048] of Keidar]
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the feature of Duggirala further and make it a stenotic valve velocity that exceeds a threshold rate of the heart according to the teachings of Keidar in order to determine patient risk of heart disease. Doing so would have been improving similar devices in the same way by providing additional feature of detection being a stenotic valve velocity exceeding a threshold rate and increase the accuracy of the diagnosis.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Duggirala et al. (U.S. Patent No. 7,244,230) hereinafter “Duggirala” in view of Betts (U.S. 2010/0217128) hereinafter “Betts”.
Regarding claims 7 and 14, Duggirala discloses the limitations of claims 1, and 8 above [see rejection of claims 1, and 8]
Duggirala further discloses annotation to assist a user [see column 11, lines 6-21]

Betts, directed towards a display for ultrasound imaging [see abstract of Betts] discloses annotating a digital file storing the acquired additional imagery with a textual reference to the recommended change of operating mode. [see FIGs. 3, and 5 and [0044] and [0095] of Betts] 
it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify annotation of Duggirala further and include annotating a digital file storing the acquired additional imagery with a textual reference to the recommended change of operating mode according to the teachings of Betts in order to further assist a user by communicating a current operating mode. Doing so would have been improving similar devices in the same way by providing an improved method of feedback to the user of the device.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marjan Saboktakin/
Examiner, Art Unit 3793


/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793